DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 26, 30, 34, and 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 26, 30, and 44 recite the limitation "in particular"/”preferably”.  The phrase "in particular"/”preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 34 and 43 recite the limitation “comprises at least...”.  It is appropriate to use “consisting of …”.  See MPEP 2111.03, II.
A claim element defined by selection from a group of alternatives (a Markush grouping; see MPEP § 2117 and § 2173.05(h)) requires selection from a closed group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs. v. Baxter Pharmaceutical Products Inc., 334 F.3d 1274, 1280, 67 USPQ2d 1191, 1196-97 (Fed. Cir. 2003). If the claim element is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives (such as "at least one member" selected from the group), or within the list of alternatives (such as "or mixtures thereof"). Id. In the absence of such qualifying language there is a presumption that the Markush group is closed to combinations or mixtures. See Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 831 F.3d 1350, 1363-64, 119 USPQ2d 1773, 1784-85 (Fed. Cir. 2016) (presumption that Markush grouping does not encompass mixtures of listed resins overcome by intrinsic evidence in a dependent claim and the specification).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25-36 and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPUB 2010/0238637 to Bhattacharya et al (Applicant’s submitted prior art) in view of USPUB 2012/0025227 to Chan et al.
 	Bhattacharya discloses the following.
 	Claim 25. (New) Optoelectronic assembly, comprising:  at least two electrical contacts 412, 413 on a surface of an optoelectronic component for supplying electrical energy for generating electromagnetic radiation (see abstract; light-emitting diodes); at least two contact lugs 132, 133 (see fig. 2C-2d), 
 	Bhattacharya discloses every aspect of claimed invention except for the meander-shaped contact lugs.  Chan shows a general teaching of utilizing the meander-shaped contact lugs (see portion 104 in fig. 6b) for the purpose of providing additional texture and surface area for bonding.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Bhattacharya’s device to include the meander-shaped contact lugs as shown in Chan for the purpose of providing additional texture and surface area for bonding.  It is clear this would improve the device.
 	Claim 26. (New) Optoelectronic assembly according to claim 25, further comprising:  a protective body, preferably made of a polymer (see ¶0067), in particular a transparent polymer, which surrounds the optoelectronic component and the first sections of each of the at least two meander-shaped contact lugs, and 
 	Claim 27. (New) Optoelectronic assembly according to claim 25 in which the electrical fastening element is designed to form an electrical connection with a supply line embedded in or woven into the fiber structure of the carrier, in particular to mechanically couple the supply line.  See fig. 2c-2e.
 	Claim 28. (New) Optoelectronic assembly according to claim 25, 
wherein the first sections in each case of the at least two meander-shaped contact lugs lie essentially in a first plane, and at least one of the second sections lies in a second plane with a different orientation to the first plane.  See Chan’s device shown in fig. 6b.
 	Claim 29. (New) Optoelectronic assembly according to claim 25, wherein at least the second sections comprise a meander-shaped sub-structure extending subsectionally in different directions. See Chan’s device shown in fig. 6b.
 	Re claims 30-31, Chan shows in ¶0089 that the U-bends can be placed at any location with any desired number or configuration.
 	Claim 32. (New) Optoelectronic assembly according to claim 29, wherein the second sub-section has a width different from the first sub-section, in particular is wider than the first sub-section.  Different shape with width are shown in fig. 7.

 	Re claims 34-35, See Chan’s device shown in fig. 7, 11a-11d.
 	Claim 38. (New) Textile assembly, having:
- a textile (see abstract of Bhattacharya):
- an optoelectronic assembly according to claim 25.
 	Claim 39. (New) Textile assembly according to claim 38,
in which a portion of the textile in which the assembly is attached is encased with a plastic, in particular encapsulated.  See ¶0022 of Bhattacharya.

Claim 25 and 36-44  is/are further rejected under 35 U.S.C. 103 as being unpatentable over USPUB 2010/0238637 to Bhattacharya et al (Applicant’s submitted prior art) in view of USPAT 9,391,286 to Kwon et al (Applicant’s submitted prior art).
 	Bhattacharya discloses the following.
 	Claim 25. (New) Optoelectronic assembly, comprising:  at least two electrical contacts 412, 413 on a surface of an optoelectronic component for supplying electrical energy for generating electromagnetic radiation (see 
 	Bhattacharya discloses every aspect of claimed invention except for the meander-shaped contact lugs.  Kwon shows a general teaching of utilizing the meander-shaped contact lugs for the purpose of providing stretchability and flexibiliy.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Bhattacharya’s device to include the meander-shaped contact lugs as shown in Kwon for the purpose of providing stretchability and flexibiliy.  It is clear this would improve the device.
 	Claim 36. (New) Optoelectronic assembly according to claim 25,
wherein the at least two meander-shaped contact lugs are flexibly deformable.  See Chan’s device shown in fig. 6b.
 	Claim 37. (New) Optoelectronic assembly according to claim 25,

 	Claim 38. (New) Textile assembly, having:
- a textile (see abstract of Bhattacharya):
- an optoelectronic assembly according to claim 25.
 	Claim 39. (New) Textile assembly according to claim 38,
in which a portion of the textile in which the assembly is attached is encased with a plastic, in particular encapsulated.  See ¶0022 of Bhattacharya.
 	Re claims 40-44, the claimed method steps are inherently shown by the device, and the detailed structural limitations are greatly discussed above.
	   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN E KIM/Primary Examiner, Art Unit 2883